DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.

 Status of Application, Amendments and/or Claims
	The amendment of 08 November 2021 has been entered in full.  Claims 32 and 42 are amended.
Claims 32-42 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/27/22; 2/24/22; 2/14/22; 1/30/22; 1/16/22; 1/11/22; 1/2/22; 12/26/21; 12/14/21; 11/30/21; 11/23/21; 11/7/21; 10/26/21; and 8/30/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Withdrawn Objections and/or Rejections
1.	The objections to claims 32 and 42 set forth at page 3 of the previous Office Action of 15 June 2021 is withdrawn in view of the amended claims (08 November 2021).
2.	The rejection of claims 32-42 under 35 U.S.C. 102 as being unpatentable over Ivandic, B. (WO 2009/100907), Tian et al. (PLOS One 8(12): e82204, 2013), and Bone et al. (Chest 101(6): 1644-1655, 1992) as set forth at pages 4-7 of the previous Office Action of 15 June 2021 is withdrawn in view of the amended claims (08 November 2021).  Specifically, Ivandic, Tian et al., and Bone et al. in combination do not teach the subject population recited in the instant method claims, namely, a subject showing signs of an infectious disease, wherein the subject has a normal troponin level.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 04 March 2022.

The application has been amended as follows: 



subjects a subject and wherein when the TRAIL level is below 30 pg/ml, the subject is admitted to a hospital.


Claim 38.  The method of claim 37, wherein said immunochemical determination is measured 


Claim 41.  The method of claim 32, wherein the triaging further comprises measuring 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As discussed above, Ivandic, Tian et al., and Bone et al., in combination, do not teach the subject population recited in the instant method claims, namely, a subject showing signs of an infectious disease, wherein the subject has a normal troponin level.  Additionally, it would not be obvious that a subject showing signs of an infectious disease (such as one displaying symptoms of sepsis/septic shock and TRAIL levels as taught by Tian et al.) would have normal troponin levels.  For example, the state of the prior art at the time of filing teaches that elevated troponin levels are associated with mortality in a subset of severe sepsis and septic shock patients (see Altmann et al., PLoS One 5(2): e9017, 2010;; Ammann et al., Int Care Med 27: 965-969, 2001;; Gaedtke et al., Am J Resp Crit Care Med 189: A3785, 2014;; Sheyin et al., Heart Lung 44: 75-Wu et al., Int Care Med 27: 959-961, 2001).  Relevant literature also discloses that increased troponin levels are associated with high risk septic patients with and without evidence of coronary artery disease (Arshed et al., J Clin Med Res 7(10): 820-824, 2015;; Bessiere et al. Int Care Med 39: 1181-1189, 2013).  Therefore, the claimed method for triaging subjects comprising measuring the TRAIL protein level in a blood sample of a subject showing symptoms of an infectious disease, wherein the subject has a normal troponin level and wherein when the TRAIL level is below 30 pg/ml, the subject is admitted to a hospital, is novel and unobvious.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Claims 32-42 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
04 March 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647